Citation Nr: 0406917	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, a right ankle disorder, reflex sympathetic 
dystrophy of the lower limbs, sinusitis, otitis media, 
arthritis of both hands, arthritis of both feet, a left 
shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness, all disorders to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for gingivitis, to 
include as due to an undiagnosed illness.

3.  Determination of proper initial rating for bilateral flat 
foot deformities secondary to bilateral posterior tibial 
tendon dysfunction with hallux valgus bilateral great toes, 
currently evaluated as 10 percent disabling.

4.  Determination of proper initial rating for traumatic 
arthritis of the right hip, currently evaluated as 0 percent 
disabling.

5.  Determination of proper initial rating for headaches, 
vestibulopathy, secondary to head trauma, currently evaluated 
as 10 percent disabling.

6.  Determination of proper initial rating for irritable 
bowel syndrome secondary to fly fever, currently evaluated as 
10 percent disabling.

7.  Determination of proper initial rating for 
costochondritis, currently evaluated as 0 percent disabling.

8.  Determination of proper initial rating for sleep apnea, 
currently evaluated as 0 percent disabling.

9.  Determination of proper initial rating for lateral 
cutaneous femoral neuropathy with left leg sensory loss, 
currently evaluated as 10 percent disabling.

10.  Determination of proper initial rating for carpal tunnel 
syndrome of the left (minor) hand, currently evaluated as 0 
percent disabling.

11.  Determination of proper initial rating for post 
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.

(The issues of determination of proper initial rating for 
herniated disc disease of the lumbar spine, degenerative disc 
disease of the cervical spine, gastroesophageal reflux 
disease, and residuals of fracture of the thoracic spine; as 
well as the issues of service connection for floaters/spots 
of both eyes, hyperpigmented muscular lesions of both legs, 
and steatonecrosis, to include as due to an undiagnosed 
illness, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from May 1984 to October 
1998, including service in Southwest Asia from August 19, 
1990 to April 1, 1991.  The veteran's Military Occupational 
Specialty (MOS) was medical specialist, and he was awarded 
the Combat Medical Badge (CMB) during his active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At present, the case is before the 
Board for appellate review.

Additionally, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issues of determination of proper initial 
rating for herniated disc disease of the lumbar spine, 
degenerative disc disease of the cervical spine, 
gastroesophageal reflux disease, and residuals of fracture of 
the thoracic spine; as well as regarding the issues of 
service connection for floaters/spots of both eyes, 
hyperpigmented muscular lesions of both legs, and 
steatonecrosis, to include as due to an undiagnosed illness.  
When the Board completes the required development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  A left ankle disorder, a right ankle disorder, reflex 
sympathetic dystrophy of the lower limbs, sinusitis, otitis 
media, arthritis of both hands, arthritis of both feet, a 
left shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness are not shown to be causally or 
etiologically related to a service-connected disability, or 
otherwise related to service or to an incident of service. 

3.  A left ankle disorder, a right ankle disorder, reflex 
sympathetic dystrophy of the lower limbs, sinusitis, otitis 
media, arthritis of both hands, arthritis of both feet, a 
left shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness have been attributed to a known diagnosis 
for which service connection has not been established, and/or 
have not presented objective manifestations of a chronic 
disability.

4.  The veteran has been diagnosed with gingivitis, which is 
a periodontal disease not subject to service connection for 
the purpose of Department of Veterans Affairs (VA) 
compensation benefits.

5.  Gingivitis is a known diagnosis for which service 
connection has not been established. 

6.  Although the evidence shows the bilateral flat foot 
disability is characterized by deformities secondary to 
bilateral posterior tibial tendon dysfunction and subjective 
complaints of pain, the preponderance of the evidence does 
not show that there is objective evidence of accentuated pain 
on manipulation and use of the feet, swelling on use of the 
feet, or characteristic callosities.

7.  Although the evidence shows the right hip disability is 
characterized by a full range of motion, there is x-ray 
evidence of arthritic involvement of two or more major joints 
or 2 or more minor joint groups.  However, there is no 
evidence of arthritic involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations.

8.  Although the evidence shows the headaches, 
vestibulopathy, secondary to head trauma are characterized by 
subjective complaints such as headache, dizziness, insomnia, 
etc., the record is devoid of evidence of purely neurological 
disabilities, such as hemiplegia, epileptiform, seizures, 
facial nerve paralysis.  As well, the evidence does not 
include diagnoses of multi-infarct dementia associated with 
brain trauma, dementia due to head trauma, or dementia due to 
other neurologic or general medical conditions (endocrine 
disorders, metabolic disorders, Pick's disease, brain tumors, 
etc.).

9.  Although the evidence documents the irritable bowel 
syndrome secondary to fly fever is characterized by diarrhea 
lasting three or four days at a time, this disability cannot 
be characterized as "more or less constant" as the 
veteran's abdominal distress is resolved after three or four 
days.

10.  Although the costochondritis is characterized by chest 
pain, the veteran's lungs are clear with good symmetrical 
ventilation, and no wheezes, rhonci or rales.  The 
costochondritis is not characterized by symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

11.  Although the sleep apnea has been medically 
characterized as mild, the veteran does not present evidence 
of persistent daytime hypersomnolence, the need of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine, chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or the need of a 
tracheostomy.

12.  Although the left leg disability is characterized by 
decreased sensation, the evidence does not show moderate or 
severe incomplete paralysis of the left anterior crural 
nerve, or complete paralysis of quadriceps extensor muscles, 
left leg.

13.  Although the carpal tunnel syndrome of the left (minor) 
hand is characterized by positive Tinels and Phalen tests, 
the evidence does not show complete or incomplete paralysis 
of the median nerve, left (minor) hand.

14.  Although the PTSD is characterized by some depression 
and reported short-term memory problems and problems with 
sleep, the evidence does not show that the veteran's 
symptomatology includes anxiety, suspiciousness, or panic 
attacks; flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of memory retaining only highly learned 
material and forgetting to complete tasks; impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  A left ankle disorder, a right ankle disorder, reflex 
sympathetic dystrophy of the lower limbs, sinusitis, otitis 
media, arthritis of both hands, arthritis of both feet, a 
left shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness, were not incurred in or aggravated during 
active service, and failed to meet the criteria for a grant 
of service connection on a presumptive basis and as 
undiagnosed illnesses.  38 U.S.C.A. §§ 1101, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

2.  Service connection for gingivitis for the purpose of 
receiving compensation is denied as a matter of law.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.381 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102 
and 3.159); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Gingivitis, is not due to an undiagnosed illness, or was 
incurred in or aggravated by the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).

4.  The criteria for an initial rating in excess of 10 
percent for bilateral flat foot deformities secondary to 
bilateral posterior tibial tendon dysfunction with hallux 
valgus bilateral great toes have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  The initial rating assigned to the veteran's traumatic 
arthritis of the right hip is not appropriate, and the 
criteria for a 10 percent rating for such disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Butts v. Brown, 5 Vet. App. 
532 (1993); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
Fenderson v. West, 12 Vet. App. 119 (1999).

6.  The criteria for an initial rating in excess of 10 
percent for headaches, vestibulopathy, secondary to head 
trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.124a, 
Diagnostic Code 8045 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Fenderson v. West, 12 Vet. App. 119 (1999).

7.  The criteria for an initial rating in excess of 10 
percent for irritable bowel syndrome secondary to fly fever 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.113, 4.114, 
Diagnostic Code 7319 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Fenderson v. West, 12 Vet. App. 119 (1999).

8.  The criteria for an initial rating in excess of 0 percent 
for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.56, 4.73, Diagnostic Code 5399-5321 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 
(1999).

9.  The criteria for an initial rating in excess of 0 percent 
for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.96, 4.97, Diagnostic Code 6847 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 (1999).

10.  The criteria for an initial rating in excess of 10 
percent for lateral cutaneous femoral neuropathy with left 
leg sensory loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.124a, Diagnostic Code 8599-8526 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 (1999).

11.  The criteria for an initial rating in excess of 0 
percent for carpal tunnel syndrome of the left (minor) hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.124a, 
Diagnostic Code 8599-8515 (2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Fenderson v. West, 12 Vet. App. 119 (1999). 

12.  The initial rating assigned to the veteran's PTSD is not 
appropriate, and the criteria for a 30 percent rating for 
such disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.125-4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Fenderson v. West, 12 Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the July 2000 rating decision, and the May 2002 statement 
of the case.  Specifically, the veteran has been informed 
that service connection may be granted for diseases which 
were incurred in or aggravated by active service, or which 
became manifest to a compensable degree within a year from 
service discharge, if within the list of presumptive 
diseases; as well as of the need to present evidence showing 
that his service-connected conditions have worsened.  
Additionally, the veteran was scheduled for and underwent 
multiple VA examinations during 1999.  Furthermore, via the 
May 2002 statement of the case, the veteran was given 
specific information with respect to the changes in the law 
and VA duties pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records and additional VA examinations 
and records have been obtained and associated with the claims 
file.  Furthermore, the appellant was given the opportunity 
to present testimony at a personal hearing, but he declined 
to take advantage of such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

I.  SERVICE CONNECTION.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
arthritis, if within the complete list of presumptive 
diseases and if manifested to a compensable degree after 
discharge from service within the required period of time.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Additionally, service connection may also be granted for 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.   38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (2002).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2002).

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  That legislation provides that the definition of a 
qualifying chronic disability under 38 U.S.C.A. § 1117 is 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome.  VEBEA also codified 
the same list of signs and symptoms of an undiagnosed illness 
as had previously been included in 38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as it relates to this 
case.  Hence, they do not affect the adjudication of the 
claims, and the veteran is not prejudiced by the Board's 
adjudication of the claims without remand for initial 
consideration under the revised statute.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2002).  The veteran's DD Form 214 reflects that 
he served on active service from May 1984 to October 1998, 
including service in Southwest Asia from August 19, 1990 to 
April 1, 1991.  

Additionally, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service. See 38 U.S.C.A. § 1154(b) (West 
2002).  In this respect, as noted above, the veteran's 
military occupational specialty (MOS) was medical specialist 
and he was awarded the Combat Medical Badge (CMB) during his 
active service, per the veteran's DD Form 214.  The veteran's 
award of the CMB, coupled with his MOS, provide sufficient 
evidence to support a conclusion that the veteran engaged in 
combat against the enemy during his active service.  Thus, 
lay evidence can be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.

It is clear that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Therefore, the veteran's lay statements are not probative of 
the critical issues of current disability and nexus in this 
case.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).

I. A.  A Left Ankle Disorder, A Right Ankle Disorder, Reflex 
Sympathetic Dystrophy of the Lower Limbs, Sinusitis, Otitis 
Media, Arthritis of Both Hands, Arthritis of Both Feet, a 
Left Shoulder Disorder, a Right Shoulder Disorder, Bilateral 
Conjunctivitis, a Fractured Tailbone, Bronchitis with 
Shortness of Breath, Broken Right Tibia, Aches and Pains in 
All Joints, Memory Loss, Hepatitis C, Right Arm Weakness, and 
Right Leg Weakness, All disorders to Include as Due to an 
Undiagnosed Illness.

The service medical records reflect that the veteran was seen 
for symptoms related to a left ankle disorder, a right ankle 
disorder, reflex sympathetic dystrophy of the lower limbs, 
sinusitis, otitis media, arthritis of both hands, arthritis 
of both feet, a left shoulder disorder, a right shoulder 
disorder, bilateral conjunctivitis, a fractured tailbone, 
bronchitis with shortness of breath, broken right tibia, 
aches and pains in all joints, memory loss, hepatitis C, 
right arm weakness, and right leg weakness.  And, the post-
service medical evidence, following the veteran's discharge 
from the service in October 1998, include various VA 
examination reports dated in 1999 which describe the medical 
findings relating to the claimed disorders.  

With respect to the left ankle disorder, right ankle 
disorder, reflex sympathetic dystrophy of the lower limbs, 
arthritis of both hands, arthritis of both feet, a left 
shoulder disorder, a right shoulder disorder, a fractured 
tailbone, broken right tibia, aches and pains in all joints, 
right arm weakness, and right leg weakness, the veteran 
underwent an extensive VA spine examination on June 5, 1999.  
The objective findings in the examination report reflect that 
the veteran had bilateral feet and ankle deformity with 
bilateral hallux valgus, for which the veteran is currently 
service connected.  He has full range of motion of both 
hands, wrists, proximal interphalangeals, metacarpals, and 
distal interphalangeal joints.  No thenar muscle atrophy of 
the hands was noted, and he had a negative CMC grind test and 
Finkelstein's test in the hands.  His hands were otherwise 
grossly neurovascularly intact with intact sensory and motor 
function and no evidence of any deficit.

Additionally, the examination report noted that the veteran's 
knees were without evidence of acute swelling or effusion.  
He had a range of motion of 0 to 115 degrees bilaterally with 
no medial or lateral joint line tenderness, but with some 
patellofemoral pain on flexion and extension of the knees.  
His patellar tracking was within normal limits, and x-rays 
studies of the veteran's lower extremities revealed bilateral 
tibia and fibula, knees, ankles and feet negative for 
abnormalities, except for deformities of the feet, right hip, 
and cervical, thoracic and lumbar spine (all disorders 
currently service connected).  Additionally, the examination 
report reveals the veteran complained of right arm and right 
leg weakness, but he had negative Spurling test and Hoffman's 
sign, and 5/5 motor strength with intact sensation in both 
upper extremities.  As well, he had 2+ symmetric biceps, 
triceps, and brachial radialis deep tendon reflexes.  As to 
the lower extremities, he had 5/5 strength in both lower 
extremities with the exception of plantar flexors with 4+/5 
bilaterally.  He had 2+ symmetric deep tendon reflexes in 
both patellar and Achilles tendons with sensation grossly 
intact throughout both lower extremities.  He had downgoing 
toes bilaterally and no clonus was elicited on evaluation of 
the lower extremities. 

With respect to the claimed memory loss, a June 5, 1999 VA 
mental examination report shows the veteran reported some 
difficulty remembering short term things, but had no such 
problem with numbers.  His diagnosis was symptoms consistent 
with post traumatic stress disorder (PTSD) and sleep 
deprivation, both disabilities which are currently service-
connected.  Additionally, a June 23, 1999 VA PTSD examination 
report reveals that, although he complained of short term 
memory loss, no actual memory loss was demonstrated at that 
time.  And, a July 29, 1999 VA general examination report 
notes he had good past and present memory and had negative 
neurological exams.

As to the claimed hepatitis C, the July 29, 1999 VA general 
examination report indicates the veteran reported he had 
hepatitis C titers done in April 1998, which were apparently 
positive.  However, when the study was repeated, it was found 
to be negative.  A liver biopsy was then performed which 
showed steatonecrosis, but no hepatitis C.  During the July 
1999 examination, the veteran underwent extended blood-work 
studies, including complete blood count, urinanalysis, 
creatinine, and fasting blood sugar tests, all yielding 
normal results.  The veteran was diagnosed with 
steatonecrosis with no hepatitis C by liver biopsy.

As to the claimed bronchitis with shortness of breath, the 
July 29, 1999 VA general examination report indicates the 
veteran's lungs were clear with good and symmetrical 
ventilation.  He did not have wheezes, rhonchi or rales.  
And, per a May 1999 pulmonary function study, his spirometry 
and lung values were within normal limits. 

With respect to the claimed otitis, on June 5, 1999, the 
veteran underwent a VA ear disease examination which 
indicates the veteran gave a history of chronic otitis media, 
which had subsequently resolved.  At this time he denied any 
discharges, pain or pruiritus.  Upon examination, he had 
auricles of normal size, shape and form; external canals with 
no edema, scaling or discharge; unremarkable tympanic 
membranes and tympanums; and mastoid with no discharge or 
evidence of cholesteatoma.  Tuning fork examinations were 
unremarkable.  The veteran's diagnosis was very mild 
sensorineural hearing loss bilaterally with tinnitus and 
right vestibulopathy.  No otitis media was diagnosed.

As to the claim for bilateral conjunctivitis, a May 25, 1999 
VA eyes examination report indicates the veteran had problems 
with conjunctivitis in the past, and reported he took 
prescription for increased blood pressure.  However, at this 
time he was only diagnosed with refractive error; no finding 
of conjunctivitis was made.

Lastly, as to the claim for sinusitis, the Board notes that, 
upon a review of the entire record, including a July 1, 1999 
VA dental examination, treatment records from the Tampa VA 
Medical Center dated in 1999, and the June 5, 1999 and June 
3, 1999 VA ear disease and audiological exams, respectively, 
the record is devoid of any evidence showing treatment or a 
diagnosis of sinusitis. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a left ankle disorder, a 
right ankle disorder, reflex sympathetic dystrophy of the 
lower limbs, sinusitis, otitis media, arthritis of both 
hands, arthritis of both feet, a left shoulder disorder, a 
right shoulder disorder, bilateral conjunctivitis, a 
fractured tailbone, bronchitis with shortness of breath, 
broken right tibia, aches and pains in all joints, memory 
loss, hepatitis C, right arm weakness, and right leg 
weakness, all disorders to include as due to an undiagnosed 
illness.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds that the 
service medical records reflect the veteran presented 
symptoms of the claimed disorders during his active service.  
However, the Board also finds that the current medical 
evidence of record simply does not show that the veteran 
suffers from symptoms or has been diagnosed with the claimed 
disorders.  In other words, the evidence does not show that 
the veteran suffers from or has been diagnosed with the 
claimed disabilities.

Even assuming that the veteran's statements of current 
symptomatology are true and correct (even though the medical 
evidence does not show the presence of the symptoms at the 
time of the examinations), the Board also finds that the 
evidence does not reflect that such claimed symptoms are 
chronic in nature and result from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
The evidence simply does not show that the veteran has 
"signs" of the claimed disorders, in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Furthermore, the evidence does not show that 
the veteran has had the claimed symptoms for 6 months or 
more, including any intermittent symptoms or episodes lasting 
for a 6-month period or more.

While some of the veteran's claims encompass symptoms of 
fatigue and sleep disturbance, painful joints, and irritable 
bowel syndrome, each representing an objective sign or 
symptom considered in determining an undiagnosed disability 
for Persian Gulf veterans under 38 U.S.C.A. § 1117, these 
symptoms have specifically been attributed by the 1999 VA 
medical examination reports of record as being part of 
diagnosed illnesses for which service-connection has been 
established.  Specifically, the veteran is currently service 
connected for lumbar spine herniated disc disease, cervical 
spine degenerative disc disease, left and right knee pain 
syndrome, irritable bowel syndrome, bilateral foot 
deformities, and sleep apnea (originally claimed as chronic 
fatigue).  These disabilities include symptoms such as 
fatigue and sleep disturbances, painful joints and irritable 
bowel syndrome.  See 38 U.S.C.A. § 1117. 38 C.F.R. § 
3.317(a)(1)(ii).

In sum, after a review of the evidence, the Board finds that 
a left ankle disorder, a right ankle disorder, reflex 
sympathetic dystrophy of the lower limbs, sinusitis, otitis 
media, arthritis of both hands, arthritis of both feet, a 
left shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness have not been diagnosed as extant 
disabilities.  The medical evidence of record simply does not 
show that the veteran suffers from claimed disabilities which 
are causally or etiologically related to service or to an 
incident of service.  As such, the Board denies the veteran's 
claims of service connection on a direct and presumptive 
bases.  Additionally, the Board finds that the claimed 
disorders have not presented objective manifestations of 
chronic disabilities which have existed for six months or 
more.  See 38 C.F.R. § 3.317(a)(1).  The Board accordingly 
denies the veteran's claims of service connection on the 
bases of "undiagnosed illnesses."  As such, the 
preponderance of the evidence is against a grant of service 
connection for the claimed disorders.  Service connection for 
a left ankle disorder, a right ankle disorder, reflex 
sympathetic dystrophy of the lower limbs, sinusitis, otitis 
media, arthritis of both hands, arthritis of both feet, a 
left shoulder disorder, a right shoulder disorder, bilateral 
conjunctivitis, a fractured tailbone, bronchitis with 
shortness of breath, broken right tibia, aches and pains in 
all joints, memory loss, hepatitis C, right arm weakness, and 
right leg weakness, all disorders to include as due to an 
undiagnosed illness, must be denied.  38 U.S.C.A. §§ 1101, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

I. B.  Gingivitis, to include as due to an undiagnosed 
illness.

A July 1, 1999 VA dental examination report includes a 
diagnosis of gingivitis.  And, a July 29, 1999 VA general 
examination report indicates the veteran was diagnosed with 
gingivitis and receding gums causing bleeding gums.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381.

"Periodontal" is defined as "around a tooth." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 1994). 
"Gingivitis" is defined as inflammation of the gingivae.  
DORLAND'S at 691. "Gingivae" is defined as the gums: the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted.  DORLAND'S at 690.  
Gingivitis is, therefore, a periodontal disease.  In 
accordance with 38 C.F.R. § 3.381, as a matter of law 
periodontal disease is not a disability for which service 
connection can be granted for the purpose of VA disability.  
The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 2002). Therefore, service 
connection for periodontal disease, claimed as gingivitis, 
for the purpose of receiving compensation, is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the question of whether service connection should 
be granted for the veteran's gingivitis as due to an 
undiagnosed illness, the Board notes that gingivitis is the 
diagnostic name for a periodontal disease.  Therefore, there 
is no basis for the veteran's claim that his dental disorder 
is due to an undiagnosed illness.  As the veteran's claim is 
a diagnosed disorder, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 cannot be used to establish service 
connection for gingivitis.  See 38 C.F.R. § 3.317 (2002).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gingivitis, to include 
as due to an undiagnosed illness.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  DETERMINATION OF PROPER INITIAL RATING.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West  2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

II. A.  Bilateral Flat Foot Deformities Secondary to 
Bilateral Posterior Tibial Tendon Dysfunction with Hallux 
Valgus Bilateral Great Toes, Currently Evaluated as 10 
Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 10 percent rating for bilateral flat 
foot deformity secondary to bilateral posterior tibial tendon 
dysfunction with hallux valgus bilateral great toes, under 
Diagnostic Code 5276, effective October 14, 1998, the day 
following his discharge from service.  At present he is 
seeking an increased initial rating for his disability.

Under Diagnostic Code 5276, a 10 percent evaluation is 
assigned for bilateral or unilateral moderate acquired 
flatfoot when the weight-bearing line is over or medial to 
the great toe, with inward bowing of the tendon achillis, and 
pain on manipulation and use of the feet.  A 20 percent 
rating is assigned for bilateral severe flatfoot when there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indication of swelling on use of the feet, and 
characteristic callosities.  And, a 50 percent rating is 
warranted for bilateral pronounced acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendon achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).

The service medical records reflect the veteran complained of 
bilateral feet and toe pain in service.  The veteran was 
discharged from service on October 13, 1998.  On June 5, 
1999, the veteran was examined by VA.  At that time, he 
reported pain in his feet secondary to bilateral flat foot 
deformities.  He was diagnosed with bilateral flat foot 
deformities secondary to bilateral posterior tibial tendon 
dysfunction.  The objective findings included marked foot 
deformity bilaterally with bilateral hallux valgus, marked 
limitation of motion of the toes with pain on motion of the 
joints, and too-many-toes sign.  He also presented evidence 
of lower extremity weakness on attempting to stand on his tip 
toes.  However, he had good subtalar motion with 30 degrees 
of plantar flexion, and 10 degrees of dorsiflexion of the 
feet.

Upon a review of the evidence, the Board finds that, although 
the evidence shows the veteran's bilateral flatfoot 
disability is characterized by deformities secondary to 
bilateral posterior tibial tendon dysfunction and subjective 
complaints of pain, the preponderance of the evidence simply 
does not show that there is objective evidence of accentuated 
pain on manipulation and use of the feet, swelling on use of 
the feet, or characteristic callosities.  As such, the 
preponderance of the evidence is against concluding that the 
schedular criteria for the assignment of an increased initial 
rating in excess of 10 percent have been met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).

Furthermore, in arriving at this conclusion, the Board has 
considered the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In evaluating a service-connected disability 
involving the musculoskeletal system , the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, DeLuca would not result in a higher 
evaluations for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his flare- ups and subjective complaints of pain, 
under Diagnostic Code 5276.  In short, the evidence of record 
is consistent with the evaluations noted, and no more, for 
the veteran's service- connected bilateral flat foot 
disability under Diagnostic Code 5276.

For the foregoing reasons, the Board finds that the initial 
rating assigned for the veteran's bilateral flat foot 
deformities secondary to bilateral posterior tibial tendon 
dysfunction with hallux valgus bilateral great toes is 
appropriate, and the criteria for an increased initial rating 
in excess of 10 percent have not been met for any period 
during the pendency of the appeal.  As the preponderance of 
the evidence is against the veteran's claim, the claim is 
denied.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. B.  Traumatic Arthritis of the Right Hip, Currently
 Evaluated as 0 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 0 percent rating for traumatic 
arthritis of the right hip, under Diagnostic Codes 5010 and 
5251, effective October 14, 1998, the day following his 
discharge from service.  At present he is seeking an 
increased initial rating for his disability.

The rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.   The 20 and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  See id., Note (1).

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, and 5253 (2002).  In considering these Diagnostic 
Codes, the Board has taken into account the holding in Butts 
v. Brown, 5 Vet. App. 532 (1993), implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251 
(2002).  Under Diagnostic Code 5252, limitation of flexion of 
the thigh to 45 degrees warrants the assignment of a 10 
percent evaluation.  Where limitation of flexion is to 30 
degrees, a 20 percent evaluation is contemplated.  And, a 30 
percent evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252 (2002).

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5253 (2002).

In general, 38 C.F.R. § 4.71, Plate II (2002) provides a 
standardized description of ankylosis and joint movement. Hip 
flexion from 0 to 125 degrees, and hip abduction from 0 to 45 
degrees is considered normal.

In this case, the evidence includes a June 5, 1999 VA spine 
examination report which indicates that upon x-ray 
examination the veteran presented evidence of arthritis in 
the right hip.  However, he had a full range of motion of the 
right hip and no pain demonstrated on objective examination, 
although had some tenderness to deep palpation over the 
greater trochanter.

Upon a review of the evidence, the Board finds that the 
evidence shows he has a full range of motion of the right 
hip.  As such, the veteran does not meet the criteria for an 
increased initial rating in excess of 0 percent under 
Diagnostic Codes 5251, 5252, and 5253.  However, the evidence 
also includes x-ray evidence of arthritis of the right hip.  
As such, the preponderance of the evidence shows the 
veteran's right hip disability more nearly approximates a 
disability characterized by absence of limitation of motion 
but with x-ray evidence showing involvement of two or more 
major joints or 2 or more minor joint groups.  However, as 
the evidence does not reflect that the right hip disability 
is characterized by x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and increased 
initial rating is excess of 10 percent is denied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40, 4.45, 4.59 and finds that an increased 
initial rating in excess of 10 percent is not warranted under 
these provisions given that the evidence shows the veteran 
has full range of motion of the right hip.  Additionally, any 
limitation of the right hip that may exist, as well as any 
functional impairment that can be attributed to pain and 
weakness,  has been already considered in the assignment of a 
10 percent rating under Diagnostic Code 5010.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

For the foregoing reasons, the Board finds that the initial 
rating assigned for the veteran's right hip traumatic 
arthritis is not appropriate, and a 10 percent initial 
rating, but no more, is granted under Diagnostic Codes 5003 
and 5010.  As the preponderance of the evidence is in favor 
of the veteran's claim, the claim is granted.  The doctrine 
of reasonable doubt is for application in this case.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II. C.  Headaches, Vestibulopathy, Secondary to Head Trauma,
 Currently Evaluated as 10 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 10 percent rating for headaches, 
vestibulopathy, secondary to head trauma, under Diagnostic 
Code 8045, effective October 14, 1998, the day following his 
discharge from service.  At present he is seeking an 
increased initial rating for his disability.

Diagnostic Code (DC) 8045 evaluates brain disease due to 
trauma.  Under this Diagnostic Code, a 10 percent evaluation, 
and no more, is assignable under DC 9304 for purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  See 38 
C.F.R. § 4.124a, DC 8045 (2002).  This 10 percent evaluation 
will not be combined with any other evaluation for a 
disability due to brain trauma.  An evaluation in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities, such as hemiplegia, epileptiform, 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the Diagnostic Codes 
specifically dealing with such disabilities, with citation of 
a hyphenated Diagnostic Code (e.g., 8045-8207).  See id. 

Diagnostic Code (DC) 9304, which governs ratings of dementia 
due to head trauma, and DC 9326, which governs ratings of 
dementia due to other neurologic or general medical 
conditions (endocrine disorders, metabolic disorders, Pick's 
disease, brain tumors, etc.) or that are substance-induced 
(drugs, alcohol, poisons), provide that a 10 percent 
evaluation is assignable for a mental disorder that causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assignable for a mental disorder 
that causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Codes 9304, 9326 (2002).

In this case, a July 29, 1999 VA general examination report 
reveals that the veteran had a history of a motor vehicle 
accident in April 1996 and that he complained of headaches 
since the accident.  However, the veteran also reported he 
had headaches back in 1994 prior to the accident.  The 
veteran's diagnoses included cervical myofascial pain and 
vascular headaches, and probable right vestibulopathy with 
normal electronystagmography. 

However, the Board also notes that the evidence of record is 
devoid of evidence of purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, or facial nerve 
paralysis.  As well, the evidence does not include diagnoses 
of multi-infarct dementia associated with brain trauma, 
dementia due to head trauma, or dementia due to other 
neurologic or general medical conditions (endocrine 
disorders, metabolic disorders, Pick's disease, brain tumors, 
etc.).  As such, the Board finds that the initial rating 
assigned for the veteran's headaches, vestibulopathy, 
secondary to head trauma is appropriate, and the criteria for 
an increased initial rating in excess of 10 percent have not 
been met for any period during the pendency of the appeal.  
As the preponderance of the evidence is against the veteran's 
claim, the claim is denied.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that Diagnostic Code 8100, which 
evaluates migraine headaches, is arguably a potentially 
applicable Diagnostic Code in this case.  See Butts, supra.  
However, the award of a separate disability evaluation for 
migraine headaches secondary to head trauma, would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2002).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 
4 Vet. App. 203, 206 (1993). 

II. D.  Irritable Bowel Syndrome Secondary to Fly Fever, 
Currently Evaluated as 10 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 10 percent rating for irritable 
bowel syndrome secondary to fly fever, under Diagnostic Code 
7319, effective October 14, 1998, the day following his 
discharge from service.  At present he is seeking an 
increased initial rating for his disability.

Under Diagnostic Code 7319, a noncompensable evaluation is 
assigned for mild irritable colon syndrome with disturbance 
of bowel function and occasional episodes of abdominal 
distress.  A 10 percent evaluation is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  And, a 30 percent 
evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114 
Diagnostic Code 7319 (2002).

In this case, a July 29, 1999 VA general examination report 
shows the veteran complained of "on and off" diarrhea.  He 
also reported his diarrhea episodes last three to four days 
at a time and are associated with increased intestinal gas, 
abdominal cramps, and has 8 to 10 bowel movements of very 
soft or watery stool.  The examination report also shows the 
veteran weighs 275 pounds, is alert and active in no acute 
distress, is deemed well developed and obese, and is oriented 
to place, person and time.  The veteran was diagnosed with 
irritable bowel syndrome secondary to sand fly fever incurred 
in service.

Applying the criteria of Diagnostic Code 7319 to the facts of 
this case, the Board finds that, by the veteran's own report, 
his irritable bowel syndrome is intermittent in nature and is 
accompanied by intestinal gas and cramps.  However, the 
preponderance of the evidence does not show that the 
veteran's disability is characterized by more or less 
constant abdominal distress, as required for a 30 percent 
rating under Diagnostic Code 7319.  Although the medical 
evidence documents that the veteran complaints of diarrhea 
episodes lasting three or four days at a time, the veteran's 
irritable bowel syndrome cannot be characterized as "more or 
less constant" as it appears that the episodes are resolved 
after three or four days.  Therefore, as the evidence fails 
to show that the veteran experiences more or less constant 
abdominal distress, an evaluation in excess of 10 percent 
under Diagnostic Code 7319 is not warranted at any time since 
the initial grant of service connection.  The initial rating 
assigned for the veteran's irritable bowel syndrome secondary 
to fly fever is appropriate, and thus, the criteria for an 
increased initial rating in excess of 10 percent have not 
been met for any period during the pendency of the appeal.  
The preponderance of the evidence is against the veteran's 
claim, and the claim is denied.  Under these circumstances, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. E.  Costochondritis, Currently Evaluated as 0 Percent 
Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 0 percent rating, by analogy, for 
costochondritis, under Diagnostic Code 5399-5321, effective 
October 14, 1998, the day following his discharge from 
service.  At present he is seeking an increased initial 
rating for his disability.

When an unlisted condition is encountered,  it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will be the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

Under Diagnostic Code 5321, a 0 percent rating is assigned 
for slight impairment of the muscles of respiration (the 
thoracic group).  A 10 percent rating is warranted for 
moderate impairment.  And, a 20 percent rating, the maximum 
allowed, is warranted for severe or moderately severe 
impairment of the muscles of respiration.  See 38 C.F.R. § 
4.73, Diagnostic Code 5321 (2002).

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2002).  A 
slight disability of the muscles is manifested by a simple 
wound of muscle without debridement or infection.  The 
objective findings of such slight disability include minimal 
scar; no evidence of fascial defect, atrophy or impaired 
tonus; and no impairment of function or metallic fragment 
retained in the muscle tissue.  See 38 C.F.R. §§ 4.56 
(d)(1)(i), (iii) (2002).

A moderate disability of the muscles indicates a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The objective findings 
of such moderate disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance; impairment of muscle tonus and loss of 
power; or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. §§ 4.56 (d)(2)(i), (iii) (2002).

In this case, a July 29, 1999 VA general examination report 
shows the veteran reported that in January 1996 he developed 
chest pain after a motor vehicle accident.  In April 1996, he 
underwent a stress test which yielded normal results.  He had 
chest with point tenderness a the left upper area near the 
second rib area.  However, his lungs were clear with good 
symmetrical ventilation, and no wheezes, rhonci or rales.  
The veteran's diagnosis was costochondritis causing chest 
pain.

Upon a review of the evidence, the Board finds that, while 
the evidence fails to demonstrate that the veteran sustained 
a gunshot wound to the pleural cavity, it was appropriate to 
rate the veteran's lung disability by analogy under 
Diagnostic Code 5321 in that he reported chest pain following 
a motor vehicle accident.  The Board notes, however, that 
there are no bases to assign an evaluation in excess of 0 
percent for the veteran's costochondritis under Diagnostic 
Code 5321 or any other Diagnostic Code pertaining to the 
lungs.  Specifically, the evidence shows the veteran's lungs 
are clear with good symmetrical ventilation, and no wheezes, 
rhonci or rales.  Additionally, the veteran's costochondritis 
is merely characterized by reported chest pain, and the 
medical evidence does not show symptoms of muscle disability 
such as loss of power, weakness, lower threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2002).

As such, the Board finds that the preponderance is against 
the veteran's claim, and the claim must be denied.  The 
initial rating assigned for the veteran's costochondritis is 
appropriate, and thus, the criteria for an increased initial 
rating in excess of 0 percent have not been met for any 
period during the pendency of the appeal.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. F.  Sleep Apnea, Currently Evaluated as 0 Percent 
Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 0 percent rating for sleep apnea, 
under Diagnostic Code 6847, effective October 14, 1998, the 
day following his discharge from service.  At present he is 
seeking an increased initial rating for his disability.

Under Diagnostic Code 6847, a noncompensable evaluation is 
assigned for an asymptomatic condition, but with documented 
sleep disorder breathing.  A 30 percent evaluation is 
assigned when there are symptoms of persistent daytime 
hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as 
continuous airway pressure (CPAP) machine.  And, a 100 
percent evaluation is warranted when there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or if a tracheostomy is required.  See 38 C.F.R. § 
4.97, Diagnostic Code 6847.

In this case, a July 29, 1999 VA general examination report 
shows the veteran reported he snores and stops breathing at 
night, which has not worsened but keeps him from having a 
restful night.  The veteran also reported he wakes ups due to 
back and neck pain, feels constantly fatigued, and sleeps 
four to five hours per night with interruptions, being only 
able to sleep continuously two hours at a time.  Per 
polysomnography impression, the veteran was diagnosed with 
mild obstructive sleep apnea, and fatigue secondary to 
chronic pain and obstructive sleep apnea.

Upon a review of the evidence, the Board finds that the 
veteran's sleep apnea has been medically characterized as 
mild.  However, it is not characterized by persistent daytime 
hypersomnolence, the need of a breathing assistance device 
such as continuous airway pressure (CPAP) machine, chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need of a tracheostomy.

As such, the Board finds that the preponderance is against 
the veteran's claim, and the claim must be denied.  The 
initial rating assigned for the veteran's sleep apnea is 
appropriate, and thus, the criteria for an increased initial 
rating in excess of 0 percent have not been met for any 
period during the pendency of the appeal.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. G.  Lateral Cutaneous Femoral Neuropathy with Left Leg 
Sensory Loss,
 Currently Evaluated as 10 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 10 percent rating, by analogy, for 
lateral cutaneous femoral neuropathy with left leg sensory 
loss, under Diagnostic Code 8599-8526, effective October 14, 
1998, the day following his discharge from service.  See 
38 C.F.R. § 4.20.  At present he is seeking an increased 
initial rating for his disability.

Diagnostic Code 8526 evaluates the severity of paralysis of 
the anterior crural nerve (femoral).  Under this Diagnostic 
Code, a 40 percent evaluation is assigned for complete 
paralysis of quadriceps extensor muscles. 30, 20, and 10 
percent evaluations are assigned respectively for severe, 
moderate, and mild incomplete paralysis of the anterior 
crural nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526 
(2002).  

In a July 29, 1999 VA general examination report, it is 
indicated that the veteran reported decreased sensation in 
the left leg.  He had good posture and walked with wide gait, 
apparently due to back pain.  Upon objective examination, he 
had symmetrical and normal deep tendon reflexes; did not have 
edema, cyanosis or clubbing; and had good and symmetrical 
femoral, popliteal, posterior tibial and dorsalis pedis 
pulses.  The veteran was diagnosed with lateral cutaneous 
femoral neuropathy causing left leg sensory loss.

Upon a review of the evidence, the Board finds that, although 
the veteran has reported decreased sensation in his left leg, 
the objective medical evidence of record simply does not show 
that the veteran's left leg disability is characterized by 
moderate or severe incomplete paralysis of the anterior 
crural nerve, or by complete paralysis of quadriceps extensor 
muscles.  As such, the Board finds that the preponderance is 
against the veteran's claim, and the claim must be denied.  
The initial rating assigned for the veteran's lateral 
cutaneous femoral neuropathy with left leg sensory loss is 
appropriate, and thus, the criteria for an increased initial 
rating in excess of 10 percent have not been met for any 
period during the pendency of the appeal.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. H.  Carpal Tunnel Syndrome of the Left (Minor) Hand,
 Currently Evaluated as 0 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 0 percent rating, by analogy, for 
carpal tunnel syndrome of the left (minor) hand, under 
Diagnostic Code 8599-8515, effective October 14, 1998, the 
day following his discharge from service.  See 38 C.F.R. 
§ 4.20.  At present he is seeking an increased initial rating 
for his disability.

Under Diagnostic Code 8515, compensation is provided for 
incomplete paralysis of the median nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (10 
percent for the major or minor extremity).  A 70 percent 
evaluation for the major extremity, and a 60 percent for the 
minor extremity, is warranted if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  See 38 
C.F.R. 4.124a, Diagnostic Code 8515 (2002).

The relevant evidence of record includes a June 5, 1999 VA 
spine examination report which includes findings of reported 
pain, numbness and tingling of the veteran's left index and 
middle fingers with repetitive activities and occasional 
nocturnal pain.  No weakness of the left hand was reported.  
Upon objective examination, the veteran had a full range of 
motion of both wrists, proximal interphalangeals, metacarpals 
and distal interphalangeal joints, bilaterally.  Although the 
veteran had a positive Tinels and Phalen tests in the left 
hand but not in the right hand, he also had negative CMC 
grind test and Finkelstein's test in both hands.  As well, 
the examiner determined that the veteran presented no 
evidence of thenar muscle atrophy in the hands bilaterally, 
and that he was grossly neurovascularly intact with intact 
sensation and motor function, and with no evidence of any 
deficit.  The veteran was diagnosed with carpal tunnel 
syndrome of the left hand.   

Upon a review of the evidence, the Board finds that, although 
the veteran has presented positive Tinels and Phalen tests in 
the left hand, the medical evidence of record does not 
include objective evidence of complete or incomplete 
paralysis of the median nerve, left (minor) hand.  As such, 
the Board finds that the preponderance is against the 
veteran's claim, and the claim must be denied.  The initial 
rating assigned for the veteran's carpal tunnel syndrome of 
the left (minor) hand is appropriate, and thus, the criteria 
for an increased initial rating in excess of 0 percent have 
not been met for any period during the pendency of the 
appeal.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. I.  Post Traumatic Stress Disorder (PTSD), 
Currently Evaluated as 10 Percent Disabling.

In a July 2000 rating decision , the veteran was granted 
service connection and a 10 percent rating for post traumatic 
stress disorder (PTSD) under Diagnostic Code 9411, effective 
October 14, 1998, the day following his discharge from 
service.  At present he is seeking an increased initial 
rating for his disability.

The schedular criteria for mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

In this case, a June 5, 1999 VA mental examination report 
shows the veteran denied any depressive symptoms, and had 
speech which was clear, coherent, and well organized.  He did 
not present evidence of suicidal or homicidal ideation, 
intent or plan, or of hallucinations/delusions.  He had a 
full range of affect, had good insight and judgment, and was 
fully alert and oriented in all spheres, although reported 
short-term memory problems and problems with his sleep.  The 
veteran was diagnosed with dyssomnia not otherwise specified, 
and mild PTSD.  He was assigned a global assessment of 
functioning (GAF) score of 70, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships. 

Subsequently, in June 23, 1999, the veteran underwent a VA 
PTSD examination.  At this time, he was alert and oriented in 
all spheres; and denied any impairment of thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, or suicidal or homicidal thinking.  He did not 
present objective evidence of memory loss, obsessive or 
ritualistic behavior, or panic attacks, although he did 
appear somewhat depressed.  The veteran was diagnosed with 
PTSD, and was assigned a GAF score of 60, which according to 
the DSM-IV, equates to moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.) 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by some depression and 
reported short-term memory problems and problems with his 
sleep, although the evidence does not show that he suffers 
from anxiety, suspiciousness, or panic attacks.  As such, the 
Board finds that, giving the veteran the benefit of the 
doubt, the preponderance of the evidence supports the award 
of a 30 percent initial rating for his PTSD.  However, the 
Board does not find that an initial rating in excess of 30 
percent is warranted given that his PTSD symptomatology does 
not include symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of memory retaining only highly 
learned material and forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

In arriving at the above conclusion, the Board took into 
consideration the veteran's lowest GAF score of 60, and finds 
that such GAF score further supports the Board's finding that 
the award of a 30 percent initial rating, but no more, is 
warranted in this case.  A disability evaluation shall be 
assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2002). 

For the foregoing reasons, the Board finds that the initial 
rating assigned for the veteran's PTSD is not appropriate, 
and a 30 percent initial rating, but no more, is granted 
under Diagnostic Code 9411.  As the preponderance of the 
evidence is in favor of the veteran's claim, the claim is 
granted.  The doctrine of reasonable doubt is for application 
in this case.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. 
Reg. 45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. J.  Conclusion.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disabilities cause marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disabilities addressed in this decision, per se, are 
productive of marked interference with employment.  In this 
respect, the law is clear that only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on these issues.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  To the extent that the claimant may 
experience functional impairment due to the service-connected 
disability addressed here, the Board finds that such 
impairment is contemplated in the currently assigned ratings. 

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a left ankle disorder, a right ankle 
disorder, reflex sympathetic dystrophy of the lower limbs, 
sinusitis, otitis media, arthritis of both hands, arthritis 
of both feet, a left shoulder disorder, a right shoulder 
disorder, bilateral conjunctivitis, a fractured tailbone, 
bronchitis with shortness of breath, broken right tibia, 
aches and pains in all joints, memory loss, hepatitis C, 
right arm weakness, and right leg weakness, all disorders to 
include as due to an undiagnosed illness, is denied

Service connection for gingivitis, to include as due to an 
undiagnosed illness, is denied.

The initial rating assigned for the veteran's bilateral flat 
foot deformities secondary to bilateral posterior tibial 
tendon dysfunction with hallux valgus bilateral great toes is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the veteran's traumatic 
arthritis of the right hip is not appropriate, and a 10 
percent disability evaluation is granted, subject to 
provisions governing the payment of monetary benefits.

The initial rating assigned for the veteran's headaches, 
vestibulopathy, secondary to head trauma is appropriate, and 
entitlement to an initial disability evaluation in excess of 
10 percent is denied.

The initial rating assigned for the veteran's irritable bowel 
syndrome secondary to fly fever is appropriate, and 
entitlement to an initial disability evaluation in excess of 
10 percent is denied.

The initial rating assigned for the veteran's costochondritis 
is appropriate, and entitlement to an initial disability 
evaluation in excess of 0 percent is denied.

The initial rating assigned for the veteran's sleep apnea is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 0 percent is denied.

The initial rating assigned for the veteran's lateral 
cutaneous femoral neuropathy with left leg sensory loss is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the veteran's carpal tunnel 
syndrome of the left (minor) hand is appropriate, and 
entitlement to an initial disability evaluation in excess of 
0 percent is denied.

The initial rating assigned for the veteran's PTSD is not 
appropriate, and a 30 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

